Case 1:19-cv-03265-CKK Document 1-1 Filed 10/30/19 Page 1 of 7




 EXHIBIT A
         Case 1:19-cv-03265-CKK Document 1-1 Filed 10/30/19 Page 2 of 7



OSD/JS FOIA Requester Service Center
Freedom of Information Division
1155 Defense Pentagon
Washington, DC 20301-1155
Fax (571) 372-0500
Defense Finance and Accounting Service
Corporate Communications
FOIA/PA Adherence Division
8899 East 56th Street
Indianapolis, IN 46249-0150
Fax: (317) 212-8802
Email: dfas.foia@mail.mil


September 25, 2019
To Whom It May Concern;

        This is a request under the Freedom of Information Act, including a request for
expedited processing. Please immediately confirm receipt of this request (contact information
is below).
       On behalf of the Center for Public Integrity and myself, jointly, I request that you
provide us copies of the records identified and described below – or of records containing the
information identified and described below:
         All records reflecting any communication between Defense Department acting
comptroller Elaine McCusker or other officials within the comptroller’s office and employees or
officials of the Office of Management and Budget concerning the Ukraine Security
Assistance Initiative, including but not limited to letters, emails, memoranda, reports,
appointment calendars, and telephone call logs, and dated between April 2019 and the date
you process this request. These should include any and all communications pertinent to
apportionment requests related to the funds for this initiative during this period.
       All records reflecting any communication between Defense Department acting
comptroller Elaine McCusker or other officials within the comptroller’s office and Secretary of
Defense Mark Esper or Deputy Secretary of Defense David Norquist concerning the Ukraine
Security Assistance Initiative, including but not limited to letters, emails, memoranda,
reports, appointment calendars, and telephone call logs, and dated between April 2019 and the
date you process this request. These should include any and all communications pertinent to
apportionment requests related to the funds for this initiative during this period.
       Please note that since the aid to Ukraine under this program was released on
September 12, we consider these communications not to be governed by FOIA exemptions
pertinent to ongoing policy deliberations.
         Case 1:19-cv-03265-CKK Document 1-1 Filed 10/30/19 Page 3 of 7



       Format: we prefer to receive records in the following formats, listed in order of
preference:
       (1) word processing file, text-based PDF, or similar;
       (2) other non-proprietary electronic format;
       (3) paper copies.


       We specifically request all portions of any record responsive to the description above. If
you withhold any record or any portion of a record as exempt, we specifically request the
release of all segregable non-exempt portions, including but not limited to email header
information (e.g., sender, recipients, date, subject) and analogous information in non-email
documents.
        If you withhold any record or portion of a record, please specify which statutory
exemptions are claimed for each withholding. Please separately state how disclosure would
harm an interest protected by the cited exemption. Please describe each record withheld,
including its date and size (e.g., amount of electronic memory or number of paper pages).
Request for expedited processing
        We request expedited processing for this request because the Center and I are
“primarily engaged in disseminating information,” and there is “urgency to inform the public
concerning actual or alleged Federal Government activity.” 5 U.S.C. § 552(a)(6)(E)(v)(II).
Specifically, the topic of the Defense Department’s handling of the Ukraine Security Assistance
program is a matter of immediate concern to the American public, given extensive media
interest in the fate of the program and the pressures placed upon the department regarding
this program. These matters are the subject of imminent congressional hearings and action.
Request for fee reduction as a representative of the news media
       The Center for Public Integrity is a news media organization, and therefore this request
should be exempt from all fees for search and review. This request is being made in connection
with the Center’s newsgathering functions and not for any other commercial purpose. The
Center intends to produce one or more original investigative reports based on analysis of the
requested information. The Center’s work has won the Pulitzer Prize in 2014 and 2017 and
numerous other journalism awards (see http://www.publicintegrity.org/about/our-
work/awards).
        The only federal court to consider the issue has held that the Center “is entitled to
treatment as a representative of the news media for purposes of FOIA.” Center for Public
Integrity v. HHS, Civil Case No. 06-1818, 2007 U.S. Dist. LEXIS 56172 (D.D.C. Aug. 3, 2007),
https://ecf.dcd.uscourts.gov/cgi-bin/show_public_doc?2006cv1818-15. In addition, our
reporters covering Congress and congressional committees are credentialed by the Standing
Committee of Correspondents of the Congressional Daily Press Gallery.
         Case 1:19-cv-03265-CKK Document 1-1 Filed 10/30/19 Page 4 of 7



       We expect that duplication fees for producing electronic records will be minimal. If
there are processing fees greater than $25, inform me before you fill the request, and I will
provide additional information in support of a public interest fee waiver.
         Please feel free to contact me about any aspect of this request. In principle, the Center
is willing to consider ways in which the request might reasonably be narrowed.
       I certify that the information I have provided is true and correct. Thank you for your
attention to this request.
                                              Sincerely,




                                              R. Jeffrey Smith
                                              Center for Public Integrity
                                              910 17th Street N.W., 7th Floor
                                              Washington, DC 20006-2606
                                              Office telephone 202-481-1206
                                              Email address: jsmith@publicintegrity.org
Case 1:19-cv-03265-CKK Document 1-1 Filed 10/30/19 Page 5 of 7




  EXHIBIT B
                Case 1:19-cv-03265-CKK Document 1-1 Filed 10/30/19 Page 6 of 7


Smith, Peter

From:              Smith, Jeffrey
Sent:              Monday, September 30, 2019 5:58 PM
To:                OMBFOIA@omb.eop.gov
Cc:                Smith, Peter
Subject:           OMB FOIA from the Center for Public Integrity with a request for urgent processing



Dionne Hardy, FOIA Officer
Office of Management and Budget
725 17th Street NW, Suite 9204
Washington, DC 20503
E-mail address: OMBFOIA@omb.eop.gov

Dear Ms. Hardy;
         This is a request under the Freedom of Information Act.
         On behalf of the Center for Public Integrity and myself, jointly, I request that you provide us copies of
the records identified and described below – or of records containing the information identified and described
below:
       All records reflecting any communication between officials and employees of the Office of Management
and Budget and the office of Defense Department acting comptroller Elaine McCusker or other officials within
the comptroller’s concerning the Ukraine Security Assistance Initiative, including but not limited to
letters, emails, memoranda, reports, appointment calendars, and telephone call logs, and dated between April
2019 and the date you process this request. These should include any and all communications pertinent to
apportionment requests related to the funds for this initiative during this period.
         Please note that since the aid to Ukraine under this program was released on September 12, we
consider these communications not to be governed by FOIA exemptions pertinent to ongoing policy
deliberations.
         Format: we prefer to receive records in the following formats, listed in order of preference:
         (1) word processing file, text‐based PDF, or similar;
         (2) other non‐proprietary electronic format;
         (3) paper copies.

        We specifically request all portions of any record responsive to the description above. If you withhold
any record or any portion of a record as exempt, we specifically request the release of all segregable non‐
exempt portions, including but not limited to email header information (e.g., sender, recipients, date, subject)
and analogous information in non‐email documents.
        If you withhold any record or portion of a record, please specify which statutory exemptions are
claimed for each withholding. Please separately state how disclosure would harm an interest protected by the
cited exemption. Please describe each record withheld, including its date and size (e.g., amount of electronic
memory or number of paper pages).
Request for expedited processing
        We request expedited processing for this request because the Center and I are “primarily engaged in
disseminating information,” and there is “urgency to inform the public concerning actual or alleged Federal
Government activity.” 5 U.S.C. § 552(a)(6)(E)(v)(II). Specifically, the topic of the Defense Department’s
                                                         1
                Case 1:19-cv-03265-CKK Document 1-1 Filed 10/30/19 Page 7 of 7
handling of the Ukraine Security Assistance program is a matter of immediate concern to the American public,
given extensive media interest in the fate of the program and the pressures placed upon the department
regarding this program. These matters are the subject of imminent congressional hearings and action.
Request for fee reduction as a representative of the news media
        The Center for Public Integrity is a news media organization, and therefore this request should be
exempt from all fees for search and review. This request is being made in connection with the Center’s
newsgathering functions and not for any other commercial purpose. The Center intends to produce one or
more original investigative reports based on analysis of the requested information. The Center’s work has won
the Pulitzer Prize in 2014 and 2017 and numerous other journalism awards (see
http://www.publicintegrity.org/about/our‐work/awards).
        The only federal court to consider the issue has held that the Center “is entitled to treatment as a
representative of the news media for purposes of FOIA.” Center for Public Integrity v. HHS, Civil Case No. 06‐
1818, 2007 U.S. Dist. LEXIS 56172 (D.D.C. Aug. 3, 2007), https://ecf.dcd.uscourts.gov/cgi‐
bin/show_public_doc?2006cv1818‐15. In addition, our reporters covering Congress and congressional
committees are credentialed by the Standing Committee of Correspondents of the Congressional Daily Press
Gallery.
        We expect that duplication fees for producing electronic records will be minimal. If there are
processing fees greater than $25, inform me before you fill the request, and I will provide additional
information in support of a public interest fee waiver.
        Please feel free to contact me about any aspect of this request. In principle, the Center is willing to
consider ways in which the request might reasonably be narrowed.
        I certify that the information I have provided is true and correct. Thank you for your attention to this
request.
                                               Sincerely,


                                            R. Jeffrey Smith
                                            Center for Public Integrity
                                            910 17th Street N.W., 7th Floor
                                            Washington, DC 20006‐2606
                                            Office telephone 202‐481‐1206
                                            jsmith@publicintegrity.org


R. Jeffrey Smith
Managing Editor for National Security
Center for Public Integrity
910 17th St. NW – 7th Floor
Washington, D.C. 20006
Landline 202‐481‐1206
Cellphone: 202‐309‐2359
GPG fingerprint: D27FC3FA32EE2938608047C5C50E1E64CF5D64F1




                                                       2
